Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
                                                             Dec 18 2014, 8:15 am
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:
DONALD E. C. LEICHT                               GREGORY F. ZOELLER
Kokomo, Indiana                                   Attorney General of Indiana

                                                  BRIAN REITZ
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

RON PETTY,                                        )
                                                  )
       Appellant-Defendant,                       )
                                                  )
           vs.                                    )        No. 34A04-1406-CR-279
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )

                   APPEAL FROM THE HOWARD SUPERIOR COURT 1
                        The Honorable William C. Menges, Judge
                            Cause No. 34D01-1404-FD-241


                                       December 18, 2014
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
          Ron Petty (“Petty”) pleaded guilty in Howard Superior Court to Class D felony

domestic battery and was sentenced to three years executed. Petty appeals and claims

that the trial court abused its discretion in sentencing him.

          We affirm.

                                    Facts and Procedural History

          On April 4, 2014, Petty attacked his wife, A.P., and threw her to the ground. He

also punched and kicked her in the presence of their two children, nine-year-old P.P. and

four-year-old T.P. As a result, the State charged Petty with Class C felony domestic

battery in the presence of a minor. See Ind. Code § 35-42-2-1.3(b)(2) (2012).1 Petty,

acting pro se, pleaded guilty on May 1, 2014.

          At the sentencing hearing held on May 28, 2014, Petty, again acting pro se,

informed the trial court that he had no corrections to make to the pre-sentence

investigation report (“PSI”), and proffered no evidence. He did make the following

statement to the trial court regarding the court’s sentencing decision:

          I would like to see, can I get an opportunity to be on the community
          corrections program? I had stayed on parole for two years and never
          violated, also did probation, never violated, and also was on CTP[2] and I
          haven’t had a felony since 2006.

Tr. p. 18. The trial court found Petty’s prior criminal history as an aggravating factor,

found no mitigating factors, and sentenced Petty to three years executed. On June 3,

1
  Because Petty committed his offense prior to the effective date of the revised criminal code, we apply
the version of the statute in effect at the time of the offense. See Alexander v. State, 13 N.E.3d 917, 918
(Ind. Ct. App. 2014) (applying prior version of aggravated battery statute to crime committed before
revision of criminal code); Settle v. State, 709 N.E.2d 34, 35 (Ind. Ct. App. 1999) (“Generally, the statute
in effect at the time of the offense is the statutory basis for sentencing.”).
2
    Neither the parties nor the record explain what “CTP” stands for.


                                                      2
2014, Petty requested the appointment of appellate counsel. The trial court granted this

request, and Petty now appeals.

                                  Discussion and Decision

       Petty claims that the trial court abused its discretion in sentencing him.

Sentencing decisions are left to the sound discretion of the trial court, and we review the

trial court’s decision only for an abuse of this discretion. Anglemyer v. State, 868 N.E.2d
482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218. An abuse of discretion occurs

if the decision is clearly against the logic and effect of the facts and circumstances before

the trial court. Id. The trial court may abuse its discretion in sentencing in a number of

ways, including: (1) wholly failing to enter a sentencing statement, (2) entering a

sentencing statement that explains reasons for imposing the sentence but the record does

not support the reasons, (3) the sentencing statement omits reasons that are clearly

supported by the record and advanced for consideration, or (4) the reasons given in the

sentencing statement are improper as a matter of law. Kimbrough v. State, 979 N.E.2d
625, 628 (Ind. 2012) (citing Anglemyer, 868 N.E.2d at 490-91).

       Here, Petty claims that the trial court abused its discretion by failing to consider

the mitigating factors he presented to the trial court, i.e., that he had not violated his

parole or probation in the past and was therefore a good candidate for community

corrections, and that he had not been convicted of a felony since 2006. But the trial court

did not have to credit Petty’s unsworn statements at the sentencing hearing regarding his

successful completion of parole and probation. In fact, as noted by the State, the PSI

indicates that Petty had his probation revoked in one prior case and that he failed to report


                                             3
to his probation officer after having been released on his own recognizance while

awaiting sentencing in another case. In this latter case, Petty was later found in Alabama

using his brother’s identity. Although Petty has not had a felony conviction since 2006,

in that time he has been convicted of two misdemeanor convictions for driving while

suspended. Accordingly, we cannot say that the trial court abused its discretion in failing

to consider as mitigating the factors mentioned by Petty at the sentencing hearing.

       Petty also sets forth our standard of review of sentences under Appellate Rule 7(B),

but he makes no separate argument that his sentence is inappropriate in light of the nature

of the offense and the character of the offender. Even if he did, however, he would not

prevail. The nature of his offense is that he punched and kicked his wife in the presence of

very young children. Also, Petty’s criminal history, which dates back to 1991, does not

reflect well on his character. Petty’s criminal history includes convictions in Alabama for

unlawful breaking and entering an automobile and drug possession. He was also convicted

in Indiana of Class D felony resisting law enforcement, Class A misdemeanor operating a

vehicle while intoxicated, three separate incidents of Class A misdemeanor driving while

suspended, Class C felony robbery, and Class C felony criminal confinement. As noted

above, Petty has also had his probation revoked and failed to report to his probation officer

while released on his own recognizance while awaiting sentencing. Under these facts and

circumstances, we cannot say that Petty’s sentence is inappropriate in light of the nature of

the offense and the character of the offender.

       Affirmed.

       NAJAM, J., and BRADFORD, J., concur.


                                                 4